People v Ambroise (2015 NY Slip Op 08426)





People v Ambroise


2015 NY Slip Op 08426


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-02702
 (Ind. No. 5680/11)

[*1]The People of the State of New York, respondent, 
vMarcus Ambroise, appellant.


Lynn W. L. Fahey, New York, N.Y. (John B. Latella of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Amy Appelbaum of counsel; Matthis Chiroux on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 25, 2013, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the evidence was legally insufficient to support the convictions of attempted murder in the second degree and criminal possession of a weapon in the second degree is unpreserved for appellate review (see CPL 470.15[2]; People v Hawkins, 11 NY3d 484, 492; People v Gray, 86 NY2d 10, 19; People v Martinez, 116 AD3d 983; People v Kearney, 25 AD3d 622; People v Butler, 265 AD2d 487). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient establish the defendant's guilt of those crimes beyond a reasonable doubt (see People v Callicut, 101 AD3d 1256, 1258; People v Bryant, 36 AD3d 517; People v Lewis, 277 AD2d 603; People v Holmes, 260 AD2d 942, 943). Contrary to the defendant's contention that the evidence was insufficient to prove that he intended to kill the victim, his intent may be inferred from his conduct and the surrounding circumstances (see People v Bracey, 41 NY2d 296, 301; People v Mutterperl, 97 AD3d 699; People v Holmes, 260 AD2d at 943). Moreover, upon our independent review of the evidence pursuant to CPL 470.15(5), we are satisfied that the verdict was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court